Title: To John Adams from Thomas Dawes, 7 March 1818
From: Dawes, Thomas
To: Adams, John


				
					Dear Sir,
					Boston 7th. march 1818
				
				I had this day an opportunity to examine our Town Records. In May 1765 the representatives chosen were James Otis, Thomas Cushing, Oxenbridge Thacher and Thomas Gray.In May 1766 were chosen James Otis, Thomas Cushing, Samuel Adams and John Hancock.I am very respectfully
				
					Thomas Dawes.
				
				
					PS. I have read Mr. Wirt’s sketches of Mr. Henry and also a review of them in the North American Review for this month. Such a brilliant pen as Mr. W’s should have had truth for its subject; Not that I have any suspicion that he intended to say any thing else—
				
			